940 F.2d 653Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John MASSEY, a/k/a Gypsy, Defendant-Appellant.v.William LEPLEY, a/k/a "Smurf," Defendant-Appellant.
Nos. 90-5216, 90-5217.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1991.Decided Aug. 6, 1991.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.  (CR-90-120-H)
Alan R. Bussard, Towson, Md., Robert T. Durkin, Jr., Baltimore, Md., for appellants.
Breckinridge L. Willcox, United States Attorney, Andrew G.W. Norman, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and WIDENER and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant John Masssey pled guilty to distributing LSD in violation of 21 U.S.C. Sec. 841(a)(1) and 18 U.S.C. Sec. 2, stipulating that between ten and thirty grams of LSD were involved.  Appellant William Lepley pled guilty to conspiracy to distribute and possess with intent to distribute LSD in violation of 21 U.S.C. Sec. 846, stipulating that between seven and ten grams of LSD were involved.  Both were sentenced under United States Sentencing Guidelines Sec. 2D1.1.  Appellants now argue that the district court acted impermissibly in using the combined weights of the liquid LSD and the blotter paper into which it was impregnated to calculate the base offense levels.  This argument is foreclosed by the recent case of Chapman v. United States, 111 S.Ct. 1919 (1991), which held that 21 U.S.C. Sec. 841 "requires the weight of the carrier medium to be included when determining the appropriate sentence for trafficking in LSD."    Id. at 1929.  As the Court noted, "[s]ection 2D1.1(c) of the Sentencing Guidelines parallels the statutory language."    Id. at 1923.  Therefore, the sentences imposed by the district court are


2
AFFIRMED.